Title: To James Madison from Anthony Charles Cazenove, 14 December 1811 (Abstract)
From: Cazenove, Anthony Charles
To: Madison, James


14 December 1811, Alexandria. “I have the honor to inform you that, to my great astonishment your messenger Ths. McGraw called on me this afternoon to inform me that owing to being disappointed by the Skipper of the packet, who promised him to go up yesterday afternoon, & again today,… he was still here. As it realy appears that the blame lays entirely with the packet man, who it seems has no one to assist him in navigating his vessel, & not in your messenger who appears to have been a faithful guardian of the property placed under his care, & as there was no one … to assist in taking the wine out of the vessel, I have concluded to leave it there an other night under a strict charge to McGraw, & if that packet does not go up tomorrow morning, it shall be removed to the other.”
